DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/2022 has been entered.
Response to Arguments
Applicant's arguments filed 04/13/2022 have been fully considered but they are not persuasive.
Applicant argues that Brook’s drinking area is not a drinking area. However, a review of the drawings directs the attention to feature 6 which includes an assortment of features therein further read in light of the specification verifying such. The claims only require the drinking area has an opening connected to a hollow tube and a plurality of small openings surrounding the opening. Here, Brooks teaches an area 26 which includes a drinking opening (42) at one end thus connecting it to the hollow tube on the other end (Fig. 4B). Further Applicant argues the plurality of small openings do not surround the drinking opening, however, to surround something doesn’t necessitate it being on the same plane as the other feature, only that along the axial axis the plurality of small openings encircles the drinking opening and Brooks clearly depicts this in Fig. 4B.
Applicant argues that Brook’s device doesn’t include a hollow tube extending into the container. However, Fig. 9b points out feature (54) present on the embodiment of Figs 1-2, clearly shown extending into the container via the neck in a hollow tube shape. All that is required is a hollow cylinder extends into the container at some length, this is clearly taught by feature 54 (Depicted in Fig. 4B).
Applicant argues that Brook’s device doesn’t atomize from the small openings. However, the valves take the form of duckbill valves which allow movement of fluid through slit like openings when there’s a pressure differential. Under the properties of fluid dynamics pulling fluid through a thin opening inherently causes said fluid to spray into tiny droplets also known as atomizing (Merriam-Webster: to reduce to minute particles or to a fine spray). 
Applicant argues that Brook’s stopper doesn’t close the small openings on the drinking area. However, the stopper on Brooks closes all openings and the drinking area to the outside environment thus can be interpreted as closing the small openings.
Applicant argues that the stopper cannot be the dispensing device. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). However, the name “dispensing device’ by itself is so sufficiently broad that any feature that allows for a medium to exit a terminal outlet could constitute as a dispensing device. Further, the claim only recites the broadly that dispensing device and I quote “which dispenses a liquid from the liquid reservoir via the small openings” and “dispensing device can be activated on moving the stopper from the closed position to the open position.” Off of these limitations the stopper unveiling the drinking opening to the outside environment alone constitutes a device for dispensing as it permits fluid to exit the terminal outlet to the outside. The specification alludes to a general “activating device” on page 4 but offers no further explanation of what this device is; and nowhere in the claims is this device found to clarify and adequately set forth its metes and bounds for examination. Further limitations are needed to apply any patentable weight for the broadly claimed activation, and for proper delineation from the prior art. 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 29 and 31-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brook-Chrispin et al. (US 2015/0336722 A1 herein after Brook).
Re: Claim 29, Brook discloses the claimed invention including a bottle cap for attaching to the opening of a bottle, the bottle cap comprising: 
a hollow tube (50, 54), which extends into an interior of the bottle (Fig. 4A, external thread and internal section extending into bottle when attached);
a drinking area (26) comprising: 
a drinking opening (42), which is connected to the hollow tube (Depicted in Fig. 4B, arrows showing flow moving out the opening), and 
a plurality of small openings (30) surrounding the drinking opening, wherein each small opening of the plurality of spall openings has a diameter that is depicted as smaller than a diameter of the drinking opening (Fig. 4A) except for expressly saying so. However, the Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04(IV)(A) (discussing Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Brook by causing the plurality of small openings having diameters smaller than the drinking opening. Applicant appears to have placed no criticality on any diameter (see Specification wherein it is required simply that the diameter be “smaller”) and it appears that the device of Brook would work appropriately if made within the claimed diameters.
a liquid reservoir (24A/B) in the bottle cap, which is connected to the small openings (Fig. 4D, Para. 78, liquid reservoir in bottle cap), and 
a stopper (22) for opening and closing the drinking opening and the small openings in the drinking area (Figs. 4A-4B, depict closed and open respectively), wherein: 
the stopper is operable to be transferred from a closed position to an open position by at least one of a vertical movement and a rotational movement, activation of the bottle cap occurs upon movement of the stopper from the closed position to the open position as well as from the open position to the closed position (Figs. 4A-4B, depict closed and open respectively, Para. 101, vertical movement of stopper closing all openings), and 
when the bottle cap is activated, a predefinable, atomized quantity of a liquid from the liquid reservoir is dispensed through the small openings (Depicted in Fig. 4B, arrows A & B show the activation of the device for dispensing; Fig. 4D, Para. 94, 97, fluid tight connection; each reservoir represents a predefineable quantity that can be fully emptied during atomizing).
Re: Claim 31, Brook discloses the claimed invention including an alternate embodiment of the closing the drinking area, a flip closure (22) is provided which is laterally hinged, a stop for the flip closure is configured on the bottle cap, and the stop is configured for activating the dispensing device on contact with the flip closure (Depicted in Fig. 8, flip closure with lateral hinge).
Re: Claim 32, Brook discloses the claimed invention including the bottle cap is configured cylindrically, and on a circumferential surface of the bottle cap an activating device (40) for activating the dispensing device is configured (Figs. 1-2 depict a cylinder cap, Para. 100, surface including an activating device for initiating a dispensing operation).
Re: Claim 33, Brook discloses the claimed invention including the dispensing device has at least one pressure chamber (56), which is provided such that it is connected in a fluid-tight manner to the liquid reservoir and the small openings in the dispensing path of the liquid (Para. 92, pressure chamber for small openings).
Re: Claim 34, Brook discloses the claimed invention including the dispensing device is configured to dispense the predefinable quantity of the liquid from the pressure chamber and to fill up said pressure chamber again after dispensing (Para. 117-118, dispenses predefined quantity and after dispensing residual liquid will accumulate in chamber above valve (32)).
Re: Claim 35, Brook discloses the claimed invention including the at least one pressure chamber is connected to the liquid reservoir by at least one valve (32, 34) (Figs. 4A, Ab, the liquid reservoir connected to chamber via valve).
Re: Claim 36, Brook discloses the claimed invention including the predefinable quantity of the liquid is 1 ml to 10 ml (Para. 137, quantity is 5ml).
Re: Claim 37, Brook discloses the claimed invention including at least two liquid reservoirs (24A, 24B) are provided (Figs. 4A-4D, plurality of reservoir).
Re: Claim 38, Brook discloses the claimed invention including the multiple small openings (38A, 38B) open to an exterior of the bottle cap (Figs. 4A-4B).
Re: Claim 39, Brook discloses the claimed invention including the hollow tube extends from the drinking opening into the interior of the bottle, wherein the drinking opening is disposed on an exterior of the bottle cap (Fig. 9b points out feature (54) present on the embodiment of Figs 1-2, clearly shown extending into the container in a hollow tube shape).
Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brook-Chrispin et al. (US 2015/0336722 A1 herein after Brook) as applied to claim 39 above, and further in view of Solomon (US Patent No. 4,976,364).
Re: Claim 40, Brook discloses the claimed invention including the hollow tube is configured to allow a bottle content to move from the interior of the bottle to the drinking opening except for remaining separated from the liquid. However, Solomon discloses a hollow tube (20) is configured to allow a bottle content to move from the interior of the bottle to the drinking opening (40) while remaining separated from the liquid (Fig. 3, hollow tube separating).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a hollow tube capable of fluid separation as taught by Liang, since such a modification is known in the art to allow the hollow tube to extend down into the lower most region of the container i.e. the sump ensuring all fluid has been expelled from the device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754